UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1759



DWIGHT C. BROWN,

                                             Plaintiff - Appellant,

          versus


TRITON SECURITY; MIKE FINGERHUT, PRESIDENT;
JOY APPLEBY, VICE PRESIDENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1544-1)


Submitted: December 22, 2005              Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight C. Brown, Appellant Pro Se. Abbey Gail Hairston, Jessica
Regan Hughes, SEYFARTH SHAW, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwight C. Brown seeks to appeal the district court’s

order denying his motions for reconsideration and to “Subpoena Case

and Employment Records.” This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.   §   1291   (2000),   and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).      The order Brown seeks to appeal is neither a final

order   nor     an   appealable    interlocutory      or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 2 -